DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	The following claim limitations were interpreted in the previous office action under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: “thermal acquisition module”, “infrared sensing module”, “red light sensing module”, and “information processing module” in claim 1; and “thermal image acquisition module” and “information processing module” in claim 6.  Applicant has amended the claims to provide sufficient structure for the claim limitations, therefore the above claim limitations are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
3.	Claims 2-4 were objected to because of informalities.  Claim 2 has been amended for correction, therefore the objection to claims 2-4 is withdrawn.
Allowable Subject Matter
4.	Claims 1-10 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of Lai (US2019/02116333) discloses A non-contact blood circulation detection system (abstract; fig. 1), comprising: a thermal image acquisition module (“115” in fig. 1), the thermal image acquisition module facing to a biological skin and generating a 5thermal image corresponding to the biological skin when being activated, the thermal image being composed of a plurality of first pixels, each of the plurality of first (par. [0040]-[0047]).  Prior art of Al-Ali (US2008/0188733) discloses a non-contact blood oxygen detection device, comprising an infrared sensing module and a red light sensing module, wherein the non-contact blood oxygen detection device faces to the biological skin and generates a blood oxygen image corresponding to the biological skin when being activated, the blood oxygen image 15is composed of a plurality of second pixels, each of the plurality of second pixels comprises a second color value (par. [0006]).  However, the prior art on record does not teach each of the plurality of second pixels comprises a second coordinate in the blood oxygen image, and each of a plurality of second coordinates corresponds to one of the plurality of first coordinates; and 20an information processing module, which is in information connection with the thermal image acquisition module and the non-contact blood oxygen detection device and receives the thermal image and the blood oxygen image to generate a blood circulation image, wherein the blood circulation image is a two-dimensional 25image and is composed of a plurality of third pixels, and each of the 16plurality of third pixels comprising a third coordinate corresponding to one of the plurality of second coordinates, and a third color value mixed by the first color value of the corresponding one of the plurality of first pixels and the second color value of the 5corresponding one of the plurality of second pixels as required in independent system claim 1 and corresponding limitations of independent method claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667